Citation Nr: 0213387	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-07 279	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
chronic fatigue syndrome due to undiagnosed illness. 

2.  Entitlement to a rating in excess of 40 percent for 
chronic fatigue syndrome due to undiagnosed illness. 

(The issues of entitlement to increased ratings for 
headaches, skin rash, and joint swelling and pain due to 
undiagnosed illness will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955 and December 1990 to December 1992.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In January 
2002, a hearing was held before the Board Member signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2002).  
 
The Board is undertaking additional development on the issues 
of entitlement to increased ratings for headaches, skin rash, 
and joint swelling and pain pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After providing the 
notice and reviewing the response thereto, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  A VA examination conducted in February 1995 demonstrated 
fatigue possibly attributable to post traumatic syndrome and 
March 1995 VA examination showed increased fatigue. 

3.  Service-connection for chronic fatigue, memory loss, 
joint swelling and pain, headaches and skin rash due to 
undiagnosed illness was granted by a February 1997 rating 
decision; a 40 percent rating was assigned under Diagnostic 
Code 6354 effective from November 2, 1994.  

4.  A September 1999 rating decision proposed to reduce the 
rating for chronic fatigue to zero percent; the veteran was 
properly advised of this proposed reduction in a letter dated 
October 5, 1999. 

5.  The clinical evidence used as a basis to reduce the 
rating for chronic fatigue did not adequately demonstrate 
improvement in chronic fatigue by a preponderance of the 
evidence.  

6.  Chronic fatigue is not nearly constant and does not 
restrict routine daily activities to less than 50 percent of 
the pre-illness level; or which waxes and wanes and results 
in periods of incapacitation of at least six weeks total 
duration per year.  

7.  There are no extraordinary factors associated with the 
service-connected Chronic Fatigue Syndrome productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 

CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for 
chronic fatigue due to undiagnosed illness are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
3.344, Part 4, 4.88b, Diagnostic Code (DC) 6354 (2001). 

2.  The criteria for a rating in excess of 40 percent rating 
for chronic fatigue due to undiagnosed illness are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.88b, DC 6354 (2001).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decisions dated in September 
1999 and September 2000 and  statement of the case dated in 
July 2001.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA clinical evidence dated through May 2000 and 
private clinical evidence received at the January 2002 
hearing, has been obtained by the RO, and the veteran has not 
identified any additional pertinent records for submission by 
himself or that need to be obtained by VA that would assist 
in the adjudication of the issues addressed in this decision.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

For ratings which are in effect for five years or more, the 
RO must consider the provisions of 38 C.F.R. § 3.344(a) and 
(b) before it may order a reduction in rating. 38 C.F.R. § 
3.344(c).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the appropriate dates to be used 
for measuring the five-year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993); 38 
C.F.R. § 3.344(c).  In such cases, the issue is whether the 
RO was justified, by a preponderance of the evidence, in 
reducing the veteran's rating.  If not, the veteran's rating 
must be restored.  See Brown, 5 Vet. App. at 413, 421. 

The regulation governing reductions of ratings that have been 
in effect for at least five years consists of four separate 
considerations: (1) the entire record of examinations and the 
medical and industrial history must be reviewed to ascertain 
if the examination forming the basis of the reduction was 
full and complete; (2) an examination that was less "full 
and complete" than those examinations on which payments were 
authorized or continued will not be used as a basis for a 
rating reduction; (3) ratings for diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination except where the evidence of record "clearly 
warrants the conclusion that sustained improvement has been 
demonstrated"; and (4) although "material improvement" is 
clearly reflected, it must be considered whether the evidence 
makes it "reasonably certain" that the improvement will be 
maintained under the "ordinary conditions of life."  38 
C.F.R. § 3.344 (2000); Kitchens v. Brown, 7 Vet. App. 320, 
324 (1995); Brown, 5 Vet. App. at 419.

Chronic Fatigue Syndrome is rated as follows under 
38 C.F.R. § 4.88b, DC 6354 Debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms: 

Which are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care warrants a 100 percent 
rating. 

Which are nearly constant and restrict routine daily to less 
than 50 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least six 
weeks total duration per year warrants a 60 percent rating. 

Which are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per year 
warrants a 40 percent rating. 

Which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year warrants a 20 percent rating. 

Which wax and wane but result in periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or; symptoms controlled by  continuous medication warrants a 
10 percent rating.  For the purpose of evaluating Chronic 
Fatigue Syndrome, this condition will be considered 
"incapacitating" only while it requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, DC 6354. 

With the above criteria in mind, the pertinent facts will be 
briefly summarized. A VA examination conducted in February 
1995 demonstrated fatigue possibly attributable to post 
traumatic syndrome.  A March 1995 VA examination showed 
"increased" fatigue.  Thereafter, service-connection for 
chronic fatigue, memory loss, joint swelling and pain, 
headaches and skin rash due to undiagnosed illness was 
granted by a February 1997 rating decision.  A 40 percent 
rating was assigned under Diagnostic Code 6354 effective from 
November 2, 1994.  A September 1999 rating decision proposed 
to reduce the rating for chronic fatigue to zero percent.  As 
the rating in question was in effect for five years, the 
provision of 3.344 were for application, and the veteran was 
properly advised of this proposed reduction in a letter dated 
October 5, 1999.  However, the clinical evidence used as a 
basis to reduce the rating for fatigue, in the opinion of the 
Board, did not adequately demonstrate improvement in chronic 
fatigue by a preponderance of the evidence.  As such, 
restoration of a 40 percent rating for Chronic Fatigue 
Syndrome is warranted.  

As support for the rating reduction, the RO stated that there 
is "no evidence of chronic fatigue with memory loss."  
However, review of the VA examinations used as the basis for 
this conclusion dated in July 1999 and May 2000, particularly 
in light of the sworn testimony presented in January 2002 
describing continuing problems with fatigue and memory loss, 
does not, by a preponderance of the evidence, show sustained 
material improvement in the disability attributed to chronic 
fatigue when compared with the VA examinations conducted in 
1995 referenced above.  The reports from the 1999 and 2000 VA 
medical examinations do not contain definitive evidence that 
explicitly rules out disability due to chronic fatigue, nor a 
medical opinion explicitly rejecting the findings with regard 
to fatigue contained in the reports from the VA examinations 
conducted in 1995.  Under these circumstances, the Board 
concludes that restoration of the 40 percent rating for 
chronic fatigue is warranted.  Brown, 5 Vet. App. at 413, 42; 
38 C.F.R. § 3.344.

While the Board finds that restoration of a 40 percent rating 
for Chronic Fatigue Syndrome must be granted, it concludes 
that a rating in excess of 40 percent for this disability is 
not warranted.  For such a rating, it would have to be shown 
that there is debilitating fatigue, cognitive impairments 
(inability to concentrate, forgetfulness, confusion etc.), or 
a combination of other signs and symptom which are nearly 
constant and restrict routine daily to less than 50 percent 
of the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least six weeks total 
duration per year.  The VA examinations cited above do not 
describe "nearly constant" symptoms.  Moreover, 
"incapacitation," as that term is defined by regulation, 
due to fatigue has not been shown, as neither the clinical 
evidence, nor statements of the veteran himself, indicated 
that fatigue has resulted in "bed rest" necessitating 
treatment by a physician for six weeks per year.  Also 
considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due solely to the veteran's 
service-connected fatigue is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).
 

ORDER

Entitlement to restoration of a 40 percent rating for chronic 
fatigue due to undiagnosed illness is granted, subject to 
regulations governing the payment of monetary awards.  

Entitlement to a rating in excess of 40 percent rating for 
chronic fatigue due to undiagnosed illness is denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

